


TAX PROTECTION AGREEMENT


THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into as of
October 7, 2013 by and among Empire State Realty Trust, Inc., a Maryland
corporation (the “REIT”), Empire State Realty OP, L.P., a Delaware limited
partnership (the “Partnership”), Anthony E. Malkin and Peter L. Malkin, on
behalf of themselves and the other persons set forth on Schedule 2.1(i) hereof
(each a “Protected Partner,” and collectively the “Protected Partners”).
WHEREAS, pursuant to certain transaction agreements, dated as of November 28,
2011 (the “Transaction Agreements”), various entities of which the Protected
Partners were members or partners and that directly or indirectly own or lease
real property (the “Existing Entities”), as identified in such Transaction
Agreements, subject to specified liabilities merged with the Partnership or a
Subsidiary of the Partnership, with the Protected Partners receiving common
units (“OP Units”) of limited partnership interest in the Partnership (the
“Transaction”).
WHEREAS, it is intended for federal income tax purposes that the Transaction be
treated as a transfer of the equity interests in the Existing Entities to the
Partnership in exchange for OP Units under Section 721 of the Code (as defined
below) including, where applicable, pursuant to the “assets over” form of
transaction set forth in Treasury Regulation Section 1.708-1(c)(3);
WHEREAS, in accordance with Section 2.1(b)(ix) of the Transaction Agreements and
in consideration for the agreement of the Protected Partners to consummate the
Transaction, the parties desire to enter into this Agreement regarding certain
tax matters associated with the Transaction; and
WHEREAS, the REIT and the Partnership desire to evidence their agreement
regarding amounts that may be payable as a result of certain actions being taken
by the Partnership regarding the disposition of certain of the assets of
Partnership or other contributed assets and certain debt obligations of the
Partnership, its partners and its subsidiaries.
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein and in the Transaction
Agreements, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Transaction Agreements (as
defined above).
"Agreement" has the meaning set forth in the recitals.
“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Consent” means the prior written consent to do the act or thing for which the
consent is required or solicited, which consent may be executed by a duly
authorized officer or agent of the party granting such consent.
“Deficit Restoration Obligation” or “DRO” means a written obligation by a
Protected Partner to become a “DRO Partner” as defined in the Partnership
Agreement.
"DRO Amounts" has the meaning set forth in Section 3.8.
"Existing Entities" has the meaning set forth in the recitals.
“Guaranteed Amount” means the aggregate amount of each Guaranteed Debt that is
guaranteed at any time by Partner Guarantors.

AMR-322277-v8
 
80-20710681




--------------------------------------------------------------------------------




“Guaranteed Debt” means any loan existing, incurred (or assumed) by the
Partnership or any of its Subsidiaries that is guaranteed in whole or in part by
Partner Guarantors at any time on or after the Closing Date pursuant to Article
3 hereof.
“Minimum Liability Amount” means, for each Protected Partner, the amount set
forth on Schedule 3.2 hereto next to such Protected Partner’s name, as amended
from time to time.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).
“OP Units” means units of limited partnership interest of the Partnership owned
by the Protected Partners, as described in the Partnership Agreement, and any
other partnership interest into which such OP Units may be converted.
“Partner Guarantor” means a Protected Partner who has guaranteed any portion of
a Guaranteed Debt. The Partner Guarantors and each Partner Guarantor’s dollar
amount share of the Guaranteed Amount with respect to the Guaranteed Debt, of
the Closing Date will be set forth on Schedule 3.3 hereto as amended from time
to time.
“Partnership” means Empire State Realty OP, L.P., a Delaware limited
partnership.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of October 1, 2013 as amended through
the Closing Date, and as the same may be further amended in accordance with the
terms thereof.
"Proceeding" has the meaning set forth in Section 7.1.
“Protected Gain” shall mean all of the gain that would be allocable to and/or
recognized by a Protected Partner under Section 704(c) of the Code in the event
of the sale of a Protected Property or a direct or indirect interest therein in
a fully taxable transaction, with such initial Protected Gain calculated on the
Closing Date assuming the consideration equal to the Section 704(c) Value of
such Protected Property as set forth in Schedule 2.1(ii) and Schedule 2.1(iii)
hereto, as applicable, and as adjusted from time to time pursuant to the Code
and the Treasury Regulations. For purposes of calculating the amount of
Section 704(c) gain that is allocated to a Protected Partner, any “reverse
Section 704(c) gain” allocated to such Partner pursuant to Treasury Regulations
§ 1.704-3(a)(6) shall not be taken into account unless, as a result of
adjustments to the Gross Asset Value (as defined in the Partnership Agreement)
of any Protected Property pursuant to clause (b) of the definition of Gross
Asset Value as set forth in the Partnership Agreement, all or a portion of the
gain recognized by the Partnership that would have been Section 704(c) gain
without regard to such adjustments becomes or is treated as “reverse
Section 704(c) gain” or Section 704(b) gain under Section 704 of the Code, then
such gain shall continue to be treated as Section 704(c) gain.
“Protected Indebtedness” has the meaning set forth in Section 3.1.
“Protected Partner” means (i) any person set forth on Schedule 2.1(i) hereto as
a “Protected Partner” and (ii) any person who acquires OP Units from a Protected
Partner in a transaction in which gain or loss is not recognized in whole or in
part and in which such transferee’s adjusted basis, as determined for federal
income tax purposes, is determined in whole or in part by reference to the
adjusted basis of a Protected Partner in such OP Units.
“Protected Property” means (i) each of the properties identified as a Protected
Property on Schedule 2.1(ii) or Schedule 2.1(iii) hereto; (ii) a direct or
indirect interest owned by the Partnership in any Subsidiary that owns an
interest in a Protected Property, if the disposition of such interest would
result in the recognition of Protected Gain with respect to a Protected Partner;
and (iii) any other property that the Partnership directly or indirectly
receives that is in whole or in part a “substituted basis property” as defined
in Section 7701(a)(42) of the Code with respect to a Protected Property or
interest therein. For the avoidance of doubt, if any Protected Property is
transferred to another entity in a transaction in which gain or loss is not
recognized, and if the acquiring entity’s disposition of such Protected Property
would cause the Protected Partners to recognize gain or loss as a result
thereof, such Protected Property shall still be subject to this Agreement.

AMR-322277-v8
2
80-20710681




--------------------------------------------------------------------------------




"Qualified Guarantee" has the meaning set forth in Section 3.3.
"Qualified Guarantee Indebtedness" has the meaning set forth in Section 3.3.
"REIT" means Empire State Realty Trust, Inc., a Maryland corporation.
"REIT Shares" means the Class A common stock, par value $0.01 per share, or the
Class B common stock, par value $0.01 per share, of the REIT.
“Section 704(c) Value” means the fair market value of a Protected Property as
set forth next to each Protected Property on Schedule 2.1(ii) or Schedule
2.1(iii). For purposes of this Agreement, the agreed Section 704(c) Value for
all Protected Properties acquired by the Partnership from the Protected Partners
in the Transaction will be the agreed value of the OP Units to be issued in the
Transaction with respect to the Protected Properties plus the mortgage debt
secured by or allocable to such properties outstanding on the Closing Date. The
Section 704(c) Value for each Protected Property shall be as determined pursuant
to this Agreement and the Transaction Agreements. The Partnership shall
initially carry each Protected Property on its books at a value equal to the
Section 704(c) Value of such Protected Property as set forth above.
“Subsidiary” means any entity in which the Partnership owns a direct or indirect
interest.
“Successor Partnership” has the meaning set forth in Section 2.2.
"Tax Claim" has the meaning set forth in Section 7.1.
“Tax Protection Period” means (i) with respect to the obligations of the
Partnership set forth in Article II hereof (X) with respect to the Protected
Property set forth on Schedule 2.1(ii) the period commencing on the Closing Date
and ending at 12:01 AM on the day after the twelve (12) year anniversary of the
Closing Date and (Y) with respect to the Protected Properties set forth on
Schedule 2.1(iii), the later of (A) the period commencing on the Closing Date
and ending at 12:01 AM on the day after the eight (8) year anniversary of the
Closing Date and (B) the death of both Peter L. Malkin and Isabel W. Malkin, and
(ii) with respect to the obligations of the Partnership set forth in Article III
hereof the period commencing on the Closing Date and ending at the earlier of
(A) the date on which a Protected Partner no longer owns (directly or
indirectly) a number of OP Units and/or REIT shares equal to 50% of the OP Units
and REIT shares it received in the Transaction.
"Transaction" has the meaning set forth in the recitals.
ARTICLE II    
RESTRICTIONS ON DISPOSITIONS OF
PROTECTED PROPERTIES
2.1.    General Prohibition on Disposition of Protected Properties. The REIT and
the Partnership agree for the benefit of the Protected Partners, for the term of
the Tax Protection Period and without the consent of Anthony E. Malkin not to
directly or indirectly sell, exchange, transfer, or otherwise dispose of a
Protected Property or any interest therein (without regard to whether such
disposition is voluntary or involuntary) in a transaction that would cause a
Protected Partner to recognize any Protected Gain. Without limiting the
foregoing, (i) any transaction or event which would cause a Protected Partner to
recognize or be allocated gain for federal income tax purposes with respect to
any Protected Property or any direct or indirect interest therein will be
treated as a disposition of a Protected Property, and (ii) a disposition shall
include any transfer, voluntary or involuntary, in a foreclosure proceeding,
pursuant to a deed in lieu of foreclosure, or in a bankruptcy proceeding.
Notwithstanding anything in this Agreement to the contrary, this Article 2 shall
not apply to a condemnation or other taking of any Protected Property or any
direct or indirect interest therein by a governmental entity or authority in an
eminent domain proceeding. However, if a transfer of a Protected Property or any
direct or indirect interest therein occurs pursuant to the preceding sentence,
the Partnership shall use its best efforts to qualify such transfer as an
involuntary conversion under Section 1033 of the Code that does not result in
the recognition of Protected Gain by a Protected Partner.

AMR-322277-v8
3
80-20710681




--------------------------------------------------------------------------------




2.2.    Exceptions Where No Gain Recognized. Notwithstanding the restrictions
set forth in Section 2.1, the Partnership may dispose of any Protected Property
(or an interest therein) if and to the extent that such disposition qualifies as
a like-kind exchange under Section 1031 of the Code, or an involuntary
conversion under Section 1033 of the Code, or other transaction (including, but
not limited to, a contribution of property to any entity that qualifies for the
non-recognition of gain under Section 721 or Section 351 of the Code, or a
merger or consolidation of the Partnership with or into another entity that
qualifies for taxation as a “partnership” for federal income tax purposes (a
“Successor Partnership”)) that, does not result (in the year of such disposition
or in a later year within the Tax Protection Period) in the recognition of any
Protected Gain to a Protected Partner. In further clarification thereof:
(i)    in the case of a Section 1031 like-kind exchange, if such exchange is
with a “related party” within the meaning of Section 1031(f)(3) of the Code, any
direct or indirect disposition by such related party of the Protected Property
or any other transaction prior to the expiration of the two (2) year period
following such exchange and within the Tax Protection Period that would cause
Section 1031(f)(1) of the Code to apply with respect to such Protected Property
(including by reason of the application of Section 1031(f)(4) of the Code) and a
result of which is to cause a Protected Partner to recognize Protected Gain
shall be considered a violation of Section 2.1 by the Partnership; and


(ii)    in the event that at the time of the exchange or other disposition the
Protected Property is secured, directly or indirectly, by indebtedness that is
guaranteed by a Partner Guarantor (or for which a Protected Partner otherwise
has personal liability) and the transferee is not a "pass-through" Subsidiary of
the Partnership that both is 100% owned, directly or indirectly, by the
Partnership and is and will continue to be under the legal control of the
Partnership, (a) in the Partnership's sole discretion, either (I) such
indebtedness shall be repaid in full or (II) the Partnership shall obtain from
the lenders with respect to such indebtedness a full and complete release of
liability for each of the Protected Partners that has guaranteed, or otherwise
has liability for, such indebtedness and (b) if such indebtedness is a
Guaranteed Debt and the Tax Protection Period with respect to Article 3 shall
not have expired, the Partnership shall comply with its covenants set forth in
Article 3 below with respect to such Guaranteed Debt and the Partner Guarantors
that are considered to have liability for such Guaranteed Debt (determined under
Section 3.5 treating such events as a repayment of the Guaranteed Debt).


2.3.    Mergers. Any merger or consolidation involving the Partnership or any
Subsidiary, whether or not the Partnership or Subsidiary is the surviving entity
in such merger or consolidation, that results in a Protected Partner being
required to recognize part or all of the Protected Gain shall be deemed to be a
disposition of the Protected Property for purposes of Section 2.1, and Article 4
shall fully apply. In the event of a merger or consolidation involving the
Partnership (or any Subsidiary) and a Successor Partnership, the Successor
Partnership shall have agreed in writing for the benefit of the Protected
Partners that all of the restrictions contained in this Agreement shall continue
to apply, including but not limited to, those with respect to each Protected
Property.
ARTICLE III    
ALLOCATION OF LIABILITIES; GUARANTEE OPPORTUNITY
AND DEFICIT RESTORATION OBLIGATIONS
3.1.    Maintenance of Certain Existing Indebtedness. The Operating Partnership
shall maintain the existing indebtedness secured by each of the Protected
Properties (the "Protected Indebtedness") until maturity and shall at no time
prepay any amounts outstanding under such Protected Indebtedness; provided that
the Operating Partnership may refinance any Protected Indebtedness so long as
the principal amount of such refinanced Protected Indebtedness is at least equal
to the principal amount of the current Protected Indebtedness and the maturity
date is no earlier than the existing maturity date. In addition, prior to each
such Protected Indebtedness becoming due and payable at maturity, the Operating
Partnership shall use commercially reasonable efforts to refinance each such
Protected Indebtedness at its current principal amount outstanding, or, in the
event such Protected Indebtedness cannot be refinanced at its current principal
amount outstanding, at the highest principal amount possible. In the event any
such Protected Indebtedness cannot be refinanced at its current principal amount
at or prior to maturity, the remaining provisions of this Article III shall be
applicable to ensure that each Protected Partner that is currently allocated a
share

AMR-322277-v8
4
80-20710681




--------------------------------------------------------------------------------




of such Protected Indebtedness secured by a Protected Property continues to be
allocated such Protected Partner's Minimum Liability Amount.
3.2.    Minimum Liability Allocations. During the Tax Protection Period, the
Partnership will offer to each Protected Partner at the Protected Partner's
option the opportunity (i) to enter into a “bottom dollar guarantee" (whether
individually or as part of a group of partners) of indebtedness of the
Partnership or a wholly-owned "pass-through" Subsidiary of the Partnership or
(ii) in the event the Partnership has sufficient recourse debt outstanding and
the Protected Partner agrees in lieu of entering into a bottom dollar guarantee
pursuant to clause (i) above, to enter into a DRO, in such amount or amounts so
as to cause the amount of Partnership liabilities allocated to such Protected
Partner for purposes of Section 752 of the Code to be not less than such
Protected Partner’s Minimum Liability Amount and to cause the amount of
Partnership liabilities with respect to which such Protected Partner will be
considered to be “at risk” for purposes of Section 465 of the Code to be not
less than such Protected Partner’s Minimum Liability Amount. In the event a
Protected Partner has elected to enter into a DRO in an amount less than its
Minimum Liability Amount, at least every two years following the establishment
of such DRO during the Tax Protection Period, the Partnership shall provide such
Protected Partner with the opportunity to increase the amount of such DRO to an
amount equal to such Protected Partner's Minimum Liability Amount. In order to
minimize the need for Protected Partners to enter into guarantees or DROs, the
Partnership will use the optional method under Treasury Regulation Section
1.752-3(a)(3) to allocate Nonrecourse Liabilities considered secured by any
property acquired by the Partnership pursuant to the Transaction to and for the
benefit of the Protected Partners to the extent that the “built-in gain”
allocable to the Protected Partner under Section 704(c) of the Code with respect
to those properties exceeds the amount of the Nonrecourse Liabilities considered
secured by such property allocated to the Protected Partners under Treasury
Regulation Section 1.752-3(a)(2). A bottom dollar guarantee or a DRO entered
into by a Protected Partner pursuant to this Section 3.2 shall, for purposes of
this Agreement, be presumed to cause a Protected Partner to be allocated an
amount of liabilities equal to such Protected Partner’s Guaranteed Amounts of
Guaranteed Debt or such Protected Partner's DRO amount, as applicable, for
purposes of Sections 465 and 752 of the Code.
3.3.    Qualified Guarantee Indebtedness and Qualified Guarantee; Treatment of
Qualified Guarantee Indebtedness as Guaranteed Debt. In order for an offer by
the Partnership of an opportunity to guarantee indebtedness to satisfy the
requirements of Section 3.2, (1) the indebtedness to be guaranteed must also
satisfy conditions (i) through (vi) set forth in this Section 3.3 (indebtedness
satisfying all such conditions is referred to as “Qualified Guarantee
Indebtedness”); (2) the guarantee by the Partner Guarantors must be pursuant to
a Guarantee Agreement substantially in the form attached hereto as Schedule 3.9
or containing substantially similar terms and conditions if the lender of the
indebtedness to be guaranteed requires use of its form guarantee agreement that
satisfies the conditions set forth in Sections 3.3(i) and (iii) below (a
“Qualified Guarantee”); (3) the amount of indebtedness offered to be guaranteed
by the Partner Guarantor, if pursuant to Section 3.5, must not exceed the
portion of the Guaranteed Amount for which a replacement guarantee is being
offered; and (4) the indebtedness to be guaranteed must be considered
indebtedness of the Partnership for purposes of determining the adjusted tax
basis of the interests of partners in the Partnership in their OP Units. If, and
to the extent that, a Partner Guarantor elects to guarantee Qualified Guarantee
Indebtedness pursuant to an offer made in accordance with this Article 3, such
indebtedness thereafter shall be considered a Guaranteed Debt of the Partnership
and subject to all of this Article 3.
The conditions that must be satisfied at all times with respect to any
Guaranteed Debt offered pursuant to this Article 3 hereof and the guarantees
with respect thereto are as follows:


(i)    each such guarantee shall be a "bottom dollar guarantee" in that the
lender for the Guaranteed Debt is required to pursue all other collateral and
security for the Guaranteed Debt (other than any bottom dollar guarantees
permitted pursuant to this clause (i) prior to seeking to collect on such a
guarantee, and the lender shall have recourse against the guarantee only if, and
solely to the extent that, the total amount recovered by the lender with respect
to the Guaranteed Debt after the lender has exhausted its remedies as set forth
above is less than the aggregate of the Guaranteed Amounts with respect to such
Guaranteed Debt (plus the aggregate amounts of any other guarantees (x) that are
in effect with respect to such Guaranteed Debt at the time the guarantees
pursuant to this Article 3 are entered into, or (y) that are entered into after
the date the guarantees pursuant to this Article 3 are entered into with respect
to such Guaranteed Debt and that comply with Section 3.6 below, but only to the
extent that, in either case, such guarantees

AMR-322277-v8
5
80-20710681




--------------------------------------------------------------------------------




are bottom dollar guarantees with respect to the Guaranteed Debt), and the
maximum aggregate liability of each Partner Guarantor for all Guaranteed Debt
shall be limited to the amount actually guaranteed by such Partner Guarantor;


(ii)    the fair market value of the property collateral (not including any
guarantees) against which the lender has recourse pursuant to the Guaranteed
Debt, determined as of the time the guarantee is entered into (an independent
appraisal relied upon by the lender in making the loan will be the conclusive
evidence of such fair market value when the guarantee is being entered into in
connection with the closing of such loan), shall not be less than (X) 350% of
the sum of the Guaranteed Debt, provided that if interest on such liability is
not required to be paid at least annually or if the documents evidencing such
liability permit the borrower to borrow additional amounts that are secured by
the property collateral, the outstanding principal amount of such liability
shall include the maximum amount that could be so added to the principal amount
of such liability without a default; and (Y) 500% of the aggregate Guaranteed
Amounts with respect to the Guaranteed Debt at the time the guarantee is
executed;


(iii)    (A) the executed guarantee must be executed by and delivered to the
lender, (B) the execution of the guarantee by the Partner Guarantors must be
acknowledged by the lender, and (C) the guarantee must be enforceable under the
laws of the state governing the loan and in which the property securing the loan
is located;


(iv)    as to each Partner Guarantor that is executing a guarantee pursuant to
this Agreement, there must be no other person that would be considered to “bear
the economic risk of loss,” within the meaning of Treasury Regulation Section
1.752-2, or would be considered to be “at risk” for purposes of Section 465(b)
with respect to that portion of such debt for which such Partner Guarantor is
being made liable for purposes of satisfying the Partnership’s obligations to
such Partner Guarantor under this Article 3;


(v)    the aggregate Guaranteed Amounts with respect to the Guaranteed Debt will
not exceed 50% of the amount of the Guaranteed Debt outstanding at the time the
guarantee is executed. Except for guarantees already in place at the time a
guarantee opportunity is presented to the Protected Partners, at no time can
there be guarantees with respect to the Guaranteed Debt that are provided by
other persons that are “pari passu” with or at a lower level of risk than the
guarantees provided by the Protected Partners. If there are guarantees already
in place at the time a guarantee opportunity is presented to the Protected
Partners that are “pari passu” with or at a lower level of risk than the
guarantees provided by the Protected Partners, then the amount of Guaranteed
Debt subject to such existing guarantees shall be added to the Guaranteed Amount
for purposes of calculating the 35% limitation set forth in this Section 3.3(v);
and


(vi)    the obligor with respect to the Guaranteed Debt is the Partnership or a
non-corporate entity in which the Partnership owns, directly and indirectly,
100% of the economic interests and which is and will continue to be under the
legal control of the Partnership.


The Partnership shall be deemed to satisfy the requirements of Sections 3.3(i),
(ii) and (v) if, in lieu of offering a bottom dollar guarantee of indebtedness
secured by specific properties, it offers a bottom dollar guarantee (or an
indemnity of an existing guarantor) of a general unsecured obligation of the
Partnership which is recourse, without limitation, to all of the assets of the
Partnership and is made by a third party institutional lender with financial
covenants that are standard for such a loan.


3.4.    Covenant With Respect to Guaranteed Debt Collateral. The Partnership
covenants with the Partner Guarantors with respect to the Guaranteed Debt that
(A) it will comply with the requirements set forth in Section 2.2(ii) upon any
disposition of any collateral for a Guaranteed Debt, whether during or following
the Tax Protection Period, and (B) it will not at any time, whether during or
following the Tax Protection Period, pledge the collateral for a Guaranteed Debt
to secure any other indebtedness (unless such other indebtedness is, by its
terms, subordinate in all respects to the Guaranteed Debt for which such
collateral is security) or otherwise voluntarily dispose of or reduce the amount
of such collateral unless either (i) after giving effect thereto the conditions
in Section 3.3 would continue to be satisfied with respect to the Guaranteed
Debt and the Guaranteed Debt otherwise would continue to be Qualified Guarantee
Indebtedness, or (ii) the Partnership (A) obtains from the lender with respect
to the original Guaranteed Debt a full and complete release of any Partner
Guarantor unless the Partner Guarantor expressly requests that it not be
released, and (B) if the Tax Protection Period has not expired, offers to each
Partner Guarantor with respect to such

AMR-322277-v8
6
80-20710681




--------------------------------------------------------------------------------




original Guaranteed Debt, not less than 30 days prior to such pledge or
disposition, the opportunity to enter into a Qualified Guarantee of other
Partnership indebtedness that constitutes Qualified Guarantee Indebtedness (with
such replacement indebtedness thereafter being considered a Guaranteed Debt and
subject to this Article 3) or, in the event the Partnership has sufficient
recourse indebtedness and the Protected Partner agrees in lieu of entering into
a Qualified Guarantee of replacement indebtedness to enter into a DRO in an
amount equal to the amount of such original Guaranteed Debt that was guaranteed
by such Partner Guarantor.
3.5.    Repayment or Refinancing of Guaranteed Debt. The Partnership shall not,
at any time during the Tax Protection Period applicable to a Partner Guarantor,
repay or refinance all or any portion of any Guaranteed Debt or otherwise take
any action that would result in a decrease in the amount of Partnership
liabilities allocated to a Partner Guarantor, unless (i) after taking into
account such repayment or other action, each Partner Guarantor would be
entitled, pursuant to Section 752 of the Code and the Treasury Regulations
thereunder, to include in its adjusted tax basis for its OP Units an amount of
Partnership liabilities at least equal to its Minimum Liability Amount or
(ii) alternatively, the Partnership, not less than 30 days prior to such
repayment, refinancing or other action, offers to the applicable Partner
Guarantors at their election the opportunity either (A) to enter into a
Qualified Guarantee with respect to other indebtedness of the Partnership or a
wholly-owned "pass-through" Subsidiary of the Partnership or (B) in the event
the Partnership has sufficient recourse debt outstanding and the Protected
Partner agrees in lieu of entering into a Qualified Guarantee pursuant to clause
(A) above, to enter into a DRO, in either case in an amount sufficient so that,
taking into account such guarantees of such other indebtedness or DROs and
taking into account the presumption in the last sentence of Section 3.2, each
such Partner Guarantor would be entitled, pursuant to Section 752 and the
Treasury Regulations thereunder, to include in its adjusted tax basis for its OP
Units an amount of Partnership liabilities equal to the Minimum Liability Amount
for such Partner Guarantor.
3.6.    Limitation on Additional Guarantees With Respect to Debt Secured by
Collateral for Guaranteed Debt. The Partnership shall not offer the opportunity
or make available to any person or entity other than a Protected Partner a
guarantee of any Guaranteed Debt or other debt that is secured, directly or
indirectly, by any collateral for Guaranteed Debt unless (i) such debt by its
terms is subordinate in all respects to the Guaranteed Debt or, if such other
guarantees are of the Guaranteed Debt itself, such guarantees by their terms
must be paid in full before the lender can have recourse to the Partner
Guarantors (i.e., the first dollar amount of recovery by the applicable lenders
must be applied to the Guaranteed Amount); provided that the foregoing shall not
apply with respect to additional guarantees of Guaranteed Debt so long as the
conditions set forth in Sections 3.3(ii) and (v) would be satisfied immediately
after the implementation of such additional guarantee (determined in the case of
Section 3.3(ii), based upon the fair market value of the collateral for such
Guaranteed Debt at the time the additional guarantee is entered into and adding
the amount of such additional guarantee(s) to the sum of the applicable
Guaranteed Amounts plus any other preexisting bottom dollar guarantees
previously permitted pursuant to this Section 3.6 or Sections 3.4(i) and (ii)
above, for purposes of making the computation provided for in Section 3.3(ii)),
and (ii) and such other guarantees do not have the effect of reducing the amount
of the Guaranteed Debt that is includible by any Partner Guarantor in its
adjusted tax basis for its OP Units pursuant to Treasury Regulation Section
1.752-2.
3.7.    Process. Whenever the Partnership is required under this Article 3 to
offer to a Partner Guarantor an opportunity to guarantee indebtedness or enter
into a DRO, the Partnership shall be considered to have satisfied its obligation
if the other conditions in this Article 3 are satisfied and, not less than
thirty (30) days prior to the date that such guarantee or DRO would be required
to be executed in order to satisfy this Article 3, the Partnership sends by
first class certified mail to the last known address of such Partner Guarantor
(as reflected in the records of the Partnership) a guarantee agreement or, if
such Partner Guarantor has agreed to enter into a DRO, a consent to DRO form to
be executed, and a brief letter explaining the relevant circumstances
(including, as applicable, that the offer is being made pursuant to this Article
3, the circumstances giving rise to the offer, a brief summary of the terms of
the indebtedness to be guaranteed (or, in the case of a DRO, the terms of the
Partnership recourse debt), a brief description of the collateral for the
indebtedness, a statement of the amount to be guaranteed (or DRO amount), the
address to which the executed guarantee agreement (or consent to DRO form) must
be sent and the date by which it must be received, and a statement to the effect
that, if the Protected Partner fails to execute and return such guarantee
agreement (or consent to DRO form) within the time period specified, the Partner
Guarantor thereafter would lose its rights under this Article 3 with respect to
the amount of debt that the Partnership is required to offer to be guaranteed
(or that would be subject to the

AMR-322277-v8
7
80-20710681




--------------------------------------------------------------------------------




DRO) and depending upon the Partner Guarantor’s circumstances and other
circumstances related to the Partnership, the Partner Guarantor could be
required to recognize taxable gain as a result thereof, either currently or
prior to the expiration of the Tax Protection Period, that otherwise would have
been deferred). If a notice is properly sent in accordance with this procedure,
the Partnership shall have no responsibility as a result of the failure of a
Partner Guarantor either to receive such notice or to respond thereto within the
specified time period.
3.8.    Deficit Restoration Obligation. In the event a Protected Partner has
elected to enter into a DRO, the Partnership will maintain an amount of
indebtedness of the Partnership that would be considered “recourse” indebtedness
of the Partnership at least equal to the sum of the “DRO Amounts” (as defined in
the Partnership Agreement) of all Protected Partners (plus, the DRO Amounts, if
any, of other partners in the Partnership). The DRO entered into by the
Protected Partner pursuant to this Agreement shall be presumed for purposes of
this Agreement, to cause the Protected Partner to be allocated an amount of
liabilities equal to the DRO Amount of such Protected Partner for purposes of
Sections 465 and 752 of the Code.
3.9.    Presumption as to Schedule 3.9. A guarantee in the form of the Guarantee
Agreement attached hereto as Schedule 3.9 that is (A) properly executed by the
Partner Guarantor and the lender and (B) delivered to the lender shall be
conclusively presumed to satisfy the conditions set forth in Section 3.3(i) and
3.3(iii) and to have caused the Guaranteed Debt to be considered allocable to
the Protected Partner who enters into such Guarantee Agreement pursuant to
Treasury Regulation Section 1.752-2 so long as all of the following conditions
are met with respect such Guaranteed Debt:
(i)    there are no other guarantees in effect with respect to such Guaranteed
Debt (other than the guarantees contemporaneously being entered into by the
Partner Guarantors pursuant to this Article 3 or that are otherwise permitted
pursuant to 3.3(i) and (v));


(ii)    the collateral securing such Guaranteed Debt is not, and shall not
thereafter become, collateral for any other indebtedness that is senior to or
pari passu with such Guaranteed Debt;


(iii)    no additional guarantees with respect to such Guaranteed Debt will be
entered into during the applicable Tax Protection Period pursuant to the proviso
set forth in Section 3.6;


(iv)    the lender with respect to such Guaranteed Debt is not the Partnership,
any Subsidiary or other entity in which the Partnership owns a direct or
indirect interest, the REIT, any other partner in the Partnership, or any person
related to any partner in the Partnership as determined for purposes of Treasury
Regulation Section 1.752-2 or any person that would be considered a “related
party” as determined for purposes of Section 465 of the Code; and


(v)    none of the REIT, nor any other partner in the Partnership, nor any
person related to any partner in the Partnership as determined for purposes of
Treasury Regulation Section 1.752-2 shall have provided, or shall thereafter
provide, collateral for, or otherwise shall have entered into, or shall
thereafter enter into, a relationship that would cause such person to be
considered to bear the economic risk of loss with respect to such Guaranteed
Debt, as determined for purposes of Treasury Regulation Section 1.752-2 or that
would cause such person to be considered “at risk” with respect to such
Guaranteed Debt, as determined for purposes of Section 465 of the Code.


Notwithstanding the foregoing, if, due to a change in law, a Protected Partner
believes that such Protected Partner may no longer continue to be allocated such
Protected Partner's Guaranteed Amount of a Guaranteed Debt, such Protected
Partner may request a modification of such Guarantee Agreement and the
Partnership will use its commercially reasonable efforts to work with the lender
with respect to such Guaranteed Debt to have the Guarantee Agreement amended in
a manner that will permit such Protected Partner to be allocated such Protected
Partner's Guaranteed Amount with respect to the Guaranteed Debt, or such
Protected Partner, at its option shall be offered the opportunity to enter into
a DRO, in an amount equal to such Guaranteed Amount so that the amount of
Partnership liabilities allocated to such Protected Partner shall not decrease
as a result of the change in law.



AMR-322277-v8
8
80-20710681




--------------------------------------------------------------------------------




ARTICLE IV    
REMEDIES FOR BREACH
4.1.    Monetary Damages. In the event that the Partnership or a Subsidiary
breaches its obligations set forth in Article 2 or Article 3 with respect to a
Protected Partner, the Protected Partner’s sole right shall be to receive from
the Partnership, and the Partnership shall pay to Protected Partner as damages,
an amount equal to:
(i)    in the case of a violation of Article 3, the aggregate federal, state and
local income taxes (including any applicable federal unearned income Medicare
contribution under Section 1411 of the Code) incurred by the Protected Partner
as a result of the income or gain allocated to, or otherwise recognized by, such
Protected Partner by reason of such breach; and
(ii)     in the case of a violation of Article 2, the aggregate federal, state,
and local income taxes (including any applicable federal unearned income
Medicare contribution under Section 1411 of the Code) incurred with respect to
the Protected Gain incurred with respect to the Protected Property that is
allocable to such Protected Partner under the Partnership Agreement;
plus an additional amount so that, after the payment by such Protected Partner
of all federal, state and local income taxes on amounts received pursuant to
this Section 4.1 (including any tax liability incurred as a result of such
Protected Partner's receipt of such indemnity payment), such Protected Partner
retains an amount equal to its total federal, state and local income tax
liability incurred as a result of such breach.
For purposes of computing the amount of federal, state, and local income taxes
required to be paid by a Protected Partner, (i) any deduction for state and
local income taxes payable as a result thereof shall be treated as fully
deductible for purposes of computing federal income taxes, and (ii) a Protected
Partner’s tax liability shall be computed using the highest federal, state and
local marginal income tax rates that would be applicable to such Protected
Partner's taxable income (taking into account the character of such income or
gain) for the year with respect to which the taxes must be paid, and, except as
described in clause (i), without regard to any deductions, losses or credits
that may be available to such Protected Partner that would reduce or offset its
actual taxable income or actual tax liability if such deductions, losses or
credits could be utilized by the Protected Partner to offset other income, gain
or taxes of the Protected Partner, either in the current year, in earlier years,
or in later years.
4.2.    Process for Determining Damages. If the Partnership or a Subsidiary has
breached or violated any of the covenants set forth in Article 2 or Article 3
(or a Protected Partner asserts that the Partnership or a Subsidiary has
breached or violated any of the covenants set forth in Article 2 or Article 3),
the Partnership and the Protected Partner agree to negotiate in good faith to
resolve any disagreements regarding any such breach or violation and the amount
of damages, if any, payable to such Protected Partner under Section 4.1. If any
such disagreement cannot be resolved by the Partnership and such Protected
Partner within (i) 60 days after the receipt of notice from the Partnership of
such breach pursuant to Section 4.3, (ii) 60 days after the receipt of a notice
from the Protected Partner that the Partnership or a Subsidiary has breached its
obligations under this Agreement, which notice shall set forth the amount of
income asserted to be recognized by the Protected Partner and the payment
required to be made to such Protected Partner under Section 4.1 as a result of
the breach, (iii) 10 days following the date that the Partnership notifies the
Protected Partner of its intention to settle, compromise and/or concede any Tax
Claim or Proceeding pursuant to Section 7.2, or (iv) 10 days following any final
determination of any Tax Claim or Proceeding, the Partnership and the Protected
Partner shall jointly retain a nationally recognized big four independent public
accounting firm (an "Accounting Firm") to act as an arbitrator to resolve as
expeditiously as possible all points of any such disagreement (including,
without limitation, whether a breach of any of the covenants set forth in
Article 2 and Article 3 has occurred and, if so, the amount of damages to which
the Protected Partner is entitled as a result thereof, determined as set forth
in Section 4.1). All determinations made by the Accounting Firm with respect to
the resolution of any breach or violation of any of the covenants set forth in
Article 2 and Article 3 and the amount of damages payable to the Protected
Partner under Section 4.1 shall, subject to any subsequent Tax Claim or
Proceeding, and subject to the last sentence of this Section 4.2, be final,
conclusive and binding on the Partnership and the Protected Partner. The fees
and expenses of any Accounting Firm incurred in connection with any such
determination shall be shared equally by the Partnership and the Protected
Partner, provided, that if the amount determined by the Accounting Firm to be
owed by the Partnership to the Protected

AMR-322277-v8
9
80-20710681




--------------------------------------------------------------------------------




Partner is more than 5% higher than the amount proposed by the Partnership to be
owed to such Protected Partner prior to the submission of the matter to the
Accounting Firm, then all of the fees and expenses of any Accounting Firm
incurred in connection with any such determination shall be paid by the
Partnership, and if the amount determined by the Accounting Firm to be owed by
the Partnership to the Protected Partner is less than 95% of the amount proposed
by the Protected Partner to be owed to the Protected Partner prior to the
submission of the matter to the Accounting Firm then all fees and expenses of
any Accounting Firm incurred in connection with any such determination shall be
paid by the Protected Partner. In the case of any Tax Claim or Proceeding that
is resolved pursuant to a final determination or that is settled, compromised
and/or conceded pursuant to Section 7.2, the amount of taxes due to the Internal
Revenue Service or other taxing authority shall, to the extent that such taxes
relate to matters covered in this Agreement, be presumed to be damages resulting
from a breach of this Agreement, and the amount of any such damages shall be
increased by any interest and penalties required to be paid by the Protected
Partner with respect to such taxes (other than interest and penalties resulting
from a failure of the Protected Partner to timely and properly file any tax
return or to timely pay any tax, unless such failure resulted solely from the
Protected Partner reporting and paying its taxes in a manner consistent with the
Partnership) so that the amount of the damages under Section 4.1 shall not be
less than the amount required to be paid to the Internal Revenue Service or
other taxing authority that pertains to matters covered in this Agreement.
4.3.    Required Notices; Time for Payment. In the event that there has been a
breach of Article 2 or Article 3, the Partnership shall provide to the Protected
Partners notice of the transaction or event giving rise to such breach, along
with a calculation of the amount of income to be recognized by any Protected
Partner and the amount required to be paid to such Protected Partner under
Section 4.1 by reason thereof, not later than 30 days following the date that
the Partnership becomes aware that such transaction or event constitutes a
breach of this Agreement. All payments required to be made under Section 4.1 to
any Protected Partner shall be made to such Protected Partner on or before April
15 of the year following the year in which the transaction or event giving rise
to such payment took place; provided, that if the Protected Partner is required
to make estimated tax payments that are required to be calculated by reference
to any income resulting from such transaction or event, the Partnership shall
make a payment to the Protected Partner on or before the due date for such
estimated tax payment, and such payment from the Partnership shall be in an
amount that corresponds to the amount of the estimated tax required to be paid
by such Protected Partner with respect to such income at such time; and further
provided, that any payment required to be made under Section 4.1 to any
Protected Partner resulting from a Tax Claim or Proceeding shall be made on or
before the date that the relevant taxes are required to be paid as a result of
any final determination of such Tax Claim or Proceeding or any settlement,
compromise and/or concession of such Tax Claim or Proceeding pursuant to Section
7.2. In the event of a payment made after the date required pursuant to this
Section 4.3, interest shall accrue on the aggregate amount required to be paid
from such date to the date of actual payment at a rate equal to the higher of
(i) the "prime rate" of interest, as published in the Wall Street Journal (or if
no longer published there, as announced by Citibank) effective as of the date
the payment is required to be made plus 10% or (ii) 20%, but not to exceed the
maximum amount permitted by law.
ARTICLE V    
SECTION 704(C) METHOD AND ALLOCATIONS
5.1.    Application of “Traditional Method.” Notwithstanding any provision of
the Partnership Agreement, the Partnership shall use the “traditional method”
under Treasury Regulation Section 1.704-3(b) for purposes of making all
allocations under Section 704(c) of the Code with respect to the Protected
Properties and all other properties acquired by the Partnership pursuant to the
Transaction Agreements (with no “curative allocation” to offset the effects of
the “ceiling rule,” including upon any sale of such a property).
ARTICLE VI    
ALLOCATIONS OF LIABILITIES PURSUANT TO TREASURY REGULATIONS
UNDER SECTION 752
6.1.    Allocation Methods to be Followed. Absent a determination to the
contrary by the Internal Revenue Service or a court and subject to Section 6.2,
all tax returns prepared by the Partnership with respect to the Tax Protection
Period that allocate liabilities of the Partnership for purposes of Section 752
and the Treasury Regulations thereunder

AMR-322277-v8
10
80-20710681




--------------------------------------------------------------------------------




shall treat each Partner Guarantor as being allocated for federal income tax
purposes an amount of recourse debt (in addition to any nonrecourse debt
otherwise allocable to such Partner Guarantor in accordance with the Partnership
Agreement and Treasury Regulation Section 1.752-3 and any other recourse
liabilities allocable to such Partner Guarantor by reason of guarantees of
indebtedness entered into pursuant to other agreements with the Partnership)
pursuant to Treasury Regulation Section 1.752-2 equal to the sum of such Partner
Guarantor’s Minimum Liability Amount, as set forth on Schedule 3.2 hereto and as
may be reduced pursuant to the terms of this Agreement (including, if a Partner
Guarantor declines an opportunity to guarantee indebtedness of the Partnership
or enter into a DRO pursuant to Section 3.7 of this Agreement, and the
Partnership and the REIT shall not, during or with respect to the Tax Protection
Period, take any contrary or inconsistent position in any federal, state or
local income tax returns (including, without limitation, information returns,
such as Schedules K-1, provided to partners in the Partnership and returns of
Subsidiaries of the Partnership).
6.2.    Exception to Required Allocation Method. Notwithstanding the provisions
of this Agreement, the Partnership shall not be required to make allocations of
Guaranteed Debt or other recourse debt of the Partnership to the Protected
Partners as set forth in this Agreement if and to the extent that the
Partnership is provided an opinion of a law firm recognized as expert in such
matters or a nationally recognized public accounting firm to the effect that
there is not “substantial authority” (within the meaning of Section
6662(d)(2)(B)(i) of the Code) for such allocations or there has been a judicial
determination in a proceeding to which the Partnership is a party and as to
which the Protected Partners have been allowed to participate as and to the
extent contemplated in Article 7 to the effect that such allocations are not
correct. In no event shall this Section 6.2 be construed to relieve the
Partnership from any liability arising from a failure by the Partnership to
comply with one or more of the provisions of Article 3 of this Agreement.
6.3.    No Representation With Regard to Tax Treatment. The REIT and the
Partnership (a) make no representation to any Protected Partner or Partner
Guarantors regarding and (b) provided that the REIT and the Partnership comply
with their obligations under this Agreement have no liability to any Protected
Partner for or in respect of, the tax consequences to such partners of the
Transaction or any other transactions contemplated herein including whether
becoming a Partner Guarantor of Guaranteed Debt or entering into a DRO shall be
respected for federal income tax purposes as causing such partner to be
considered to “bear the economic risk of loss” with respect to indebtedness for
purposes of Section 752 or Section 465 of the Code.


ARTICLE VII    
TAX PROCEEDINGS


7.1.    Notice of Tax Audits. If any claim, demand, assessment (including a
notice of proposed assessment) or other assertion is made with respect to Taxes
against any Protected Partner or the Partnership the calculation of which
involves a matter covered in this Agreement or the income tax treatment of the
Transaction (a “Tax Claim”), or if the REIT or the Partnership receives any
notice from any jurisdiction with respect to any current or future audit,
examination, investigation or other proceeding involving the Protected Partners
or the Partnership or that otherwise could involve a matter covered in this
Agreement and could directly or indirectly affect (adversely or otherwise) the
Protected Partners (a "Proceeding"), then (i) in the case of a notification of a
Tax Claim or Proceeding received by the REIT or the Partnership, the REIT or the
Partnership, as applicable, shall promptly notify the Protected Partners of such
Tax Claim or Proceeding, but in no event later than 20 business days after
receipt of such notice, and (ii) in the case of a notification of a Tax Claim or
Proceeding received by any Protected Partner, or any notice of any current or
future audit, examination, investigation or other proceeding received by a
Protected Partner that involves or could involve a matter covered in this
Agreement or the income tax treatment of the Transaction, the Protected Partner
shall promptly notify the Partnership of such Tax Claim, Proceeding, or other
notice, but in no event later than 20 business days after receipt of such
notice.
7.2.    Control of Tax Proceedings. The Partnership shall have the right to
control the defense, settlement or compromise of any Proceeding or Tax Claim;
provided, however, that the Partnership shall keep the Protected Partners duly
informed of the progress thereof to the extent that such Proceeding or Tax Claim
could directly or indirectly affect (adversely or otherwise) the Protected
Partners; the Protected Partners shall have the right to participate in such
Proceeding or Tax Claim at their own expense; and the Partnership shall not
settle, compromise and/or concede such

AMR-322277-v8
11
80-20710681




--------------------------------------------------------------------------------




Proceeding or Tax Claim without the Consent of the Protected Partners, which
Consent shall not be unreasonably withheld, delayed or conditioned.
ARTICLE VIII    
AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS;
APPROVAL OF CERTAIN TRANSACTIONS
8.1.    Amendment. This Agreement may not be amended, directly or indirectly
(including by reason of a merger between the Partnership and another entity)
except by a written instrument signed by the REIT, as general partner of the
Partnership, and each of the Protected Partners.
8.2.    Waiver. Notwithstanding the foregoing, upon written request by the
Partnership, each Protected Partner in its sole discretion, may waive the
payment of any damages that is otherwise payable to such Protected Partner
pursuant to Article 4 hereof. Such a waiver shall be effective only if obtained
in writing from the affected Protected Partner.
ARTICLE IX    
MISCELLANEOUS
9.1.    Additional Actions and Documents. Each of the parties hereto hereby
agrees to take or cause to be taken such further actions, to execute, deliver,
and file or cause to be executed, delivered and filed such further documents,
and will obtain such consents, as may be necessary or as may be reasonably
requested in order to fully effectuate the purposes, terms and conditions of
this Agreement.
9.2.    Assignment. No party hereto shall assign its or his rights or
obligations under this Agreement, in whole or in part, except by operation of
law, without the prior written consent of the other parties hereto, and any such
assignment contrary to the terms hereof shall be null and void and of no force
and effect.
9.3.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Protected Partners. This Agreement shall be binding
upon the REIT, the Partnership, and any entity that is a direct or indirect
successor, whether by merger, transfer, spin-off or otherwise, to all or
substantially all of the assets of either the REIT or the Partnership (or any
prior successor thereto as set forth in the preceding portion of this sentence),
provided, that none of the foregoing shall result in the release of liability of
the REIT and the Partnership hereunder. The REIT and the Partnership covenant
with and for the benefit of the Protected Partners not to undertake (directly or
indirectly) any transfer of all or substantially all of the assets of either
entity (whether by merger, spin-off or transfer, including a transfer by a
Subsidiary, or otherwise) unless the transferee has in writing acknowledged and
agreed to be bound by this Agreement, provided, that the foregoing shall not be
deemed to permit any transaction otherwise prohibited by this Agreement.
9.4.    Captions. The Article and Section headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
9.5.    Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
as of the date delivered, mailed or transmitted, and shall be effective upon
receipt, if delivered personally, mailed by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
changes of address) or sent by electronic transmission to the telecopier number
specified below:
(i)    if to the Partnership, or the REIT, to:
Empire State Realty OP, L.P.
c/o Empire State Realty Trust, Inc.

AMR-322277-v8
12
80-20710681




--------------------------------------------------------------------------------




60 E. 42nd Street
New York, New York 10165


(ii)    if to a Protected Partner, to the address on file with the Partnership.
Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, or faxed in the manner described above, shall be deemed
sufficiently given, served, sent, received or delivered for all purposes at such
time as it is delivered to the addressee (with the return receipt, the delivery
receipt, or (with respect to a facsimile) the answerback being deemed
conclusive, but not exclusive, evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.
9.6.    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.
9.7.    Governing Law. The interpretation and construction of this Agreement,
and all matters relating thereto, shall be governed by the laws of the State of
Delaware, without regard to the choice of law provisions thereof.
9.8.    Consent to Jurisdiction; Enforceability.
(i)    This Agreement and the duties and obligations of the parties hereunder
shall be enforceable against any of the parties in the courts of the State of
Delaware. For such purpose, each party hereto hereby irrevocably submits to the
nonexclusive jurisdiction of such courts and agrees that all claims in respect
of this Agreement may be heard and determined in any of such courts.
(ii)    Each party hereto hereby irrevocably agrees that a final judgment of any
of the courts specified above in any action or proceeding relating to this
Agreement shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.
9.9.    Severability. If any part of any provision of this Agreement shall be
invalid or unenforceable in any respect, such part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of such provision or the remaining provisions of this
Agreement.
9.10.    Costs of Disputes. Except as otherwise expressly set forth in this
Agreement, the nonprevailing party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the prevailing party or parties in
connection with resolving such dispute.



AMR-322277-v8
13
80-20710681




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the REIT, the Partnership, and Anthony E. Malkin and Peter
L. Malkin, on behalf of themselves and the other Protected Partners, have caused
this Agreement to be signed by their respective officers (or general partners)
thereunto duly authorized all as of the date first written above.
EMPIRE STATE REALTY TRUST, INC., a Maryland corporation
By:
/s/ Thomas P. Durels    
Name: Thomas P. Durels
Title: Executive Vice President and Chief of Property Operations and Leasing

EMPIRE STATE REALTY OP, L.P.,
a Delaware limited partnership
By:    EMPIRE STATE REALTY TRUST, INC.,
its sole General Partner
By:
/s/ Thomas P. Durels    
Name: Thomas P. Durels
Title: Executive Vice President and Chief of Property Operations and Leasing



/s/ Anthony E. Malkin    

Anthony E. Malkin


/s/ Peter L. Malkin    

Peter L. Malkin





AMR-322277-v8
14
80-20710681




--------------------------------------------------------------------------------






Schedule 2.1(i)

Protected Partners


Name of Protected Partner
 
 
 
 
PLM Nominee Family 9 LLC
 
AEM/Andrew 1999 Trust
 
AEM/George 1999 Trust
 
Cynthia M Blumenthal/Michael 2006 Trust
 
Cynthia M Blumenthal/Matthew 2004 Trust
 
Cynthia M Blumenthal/David 2010 Trust
 
Cynthia M Blumenthal/Custodian Claire
 
Cynthia M Blumenthal
 
Anthony E Malkin/Rebecca 2006 Trust
 
Anthony E Malkin/Louisa 2010 Trust
 
Anthony E Malkin/Elizabeth 2009 Trust
 
Anthony E Malkin
 
Peter L Malkin
 
Peter L Malkin Family 9 LLC
 
Peter L Malkin/SL 2005 Family Trust
 
Peter L Malkin Family 2000 LLC
 
Isabel W Malkin
 
Anthony E Malkin, as Agent
 
PLM/Michael 1998 Trust
 
Anthony & Rachelle Malkin as Joint Tenants
 
Blutt/Usdan Trustees RBM/AEM 1998 Family Trust
 
PLM/Andrew 1998 Trust
 
PLM/Claire 1998 Trust
 
PLM/David 1998 Trust


AMR-322277-v8
 
80-20710681




--------------------------------------------------------------------------------




 
PLM/Elizabeth 1998 Trust
 
PLM/Emily 1998 Trust
 
PLM/George 1998 Trust
 
PLM/Louisa 1998 Trust
 
PLM/Matthew 1998 Trust
 
PLM/Rebecca 1998 Trust
 
Isabel W. Malkin 4 Year GRAT
 
PLM 4 Year GRAT
 
Andrew L Morse
 
Douglas A. Morse
 
Lester S Morse, Jr.
 
Leslie A Nelson
 
Mitchell J. Nelson
 
Enid W Morse
 
Station Place, LLC
 
 
 
 
 
 




AMR-322277-v8
 
80-20710681




--------------------------------------------------------------------------------




Schedule 2.1(ii)

Protected Properties, Section 704(c) Value and Estimated Initial Protected Gain
for Protected Partners (000s omitted)


Protected Partner
 
First Stamford Place: Protected Gain
PLM Nominee Family 9 LLC
 
-
AEM/Andrew 1999 Trust
 
-
AEM/George 1999 Trust
 
-
Cynthia M Blumenthal/Michael 2006 Trust
 
267
Cynthia M Blumenthal/Matthew 2004 Trust
 
290
Cynthia M Blumenthal/David 2010 Trust
 
290
Cynthia M Blumenthal/Custodian Claire
 
290
Cynthia M Blumenthal
 
350
Anthony E Malkin/Rebecca 2006 Trust
 
67
Anthony E Malkin/Louisa 2010 Trust
 
67
Anthony E Malkin/Elizabeth 2009 Trust
 
67
Anthony E Malkin
 
2,662
Peter L Malkin
 
8,143
Peter L Malkin Family 9 LLC
 
11,281
Peter L Malkin/SL 2005 Family Trust
 
369
Peter L Malkin Family 2000 LLC
 
66
Isabel W Malkin
 
-
Anthony E Malkin, as Agent
 
6
PLM/Michael 1998 Trust
 
-
Anthony & Rachelle Malkin as Joint Tenants
 
-
Blutt/Usdan Trustees RBM/AEM 1998 Family Trust
 
-
PLM/Andrew 1998 Trust
 
-
PLM/Claire 1998 Trust
 
-
PLM/David 1998 Trust
 
-
PLM/Elizabeth 1998 Trust
 
-


AMR-322277-v8
 
80-20710681




--------------------------------------------------------------------------------




Protected Partner
 
First Stamford Place: Protected Gain
PLM/Emily 1998 Trust
 
-
PLM/George 1998 Trust
 
-
PLM/Louisa 1998 Trust
 
-
PLM/Matthew 1998 Trust
 
-
PLM/Rebecca 1998 Trust
 
-
Isabel W. Malkin 4 Year GRAT
 
180
PLM 4 Year GRAT
 
1,223
Andrew L Morse
 
-
Douglas A. Morse
 
249
Lester S Morse, Jr.
 
7,200
Leslie A Nelson
 
175
Mitchell J. Nelson
 
118
Enid W Morse
 
3,666
Station Place, LLC
 
-
 
 
 
 
 
 
Total Protected Gain:
 
37,026
 
 
 
704(c) Value:
 
250,136




AMR-322277-v8
 
80-20710681




--------------------------------------------------------------------------------






Schedule 2.1(iii)

Protected Properties, Section 704(c) Value and Estimated Initial Protected Gain
for Protected Partners (000s omitted)


Protected Partner
 
Metro Center Protected Gain
 
10 Bank Street Protected Gain
 
1542 Third Avenue
Protected Gain
 
Total Protected Gain
PLM Nominee Family 9 LLC
 
-
 
-
 
-
 
-
AEM/Andrew 1999 Trust
 
-
 
-
 
-
 
-
AEM/George 1999 Trust
 
-
 
-
 
-
 
-
Cynthia M Blumenthal/Michael 2006 Trust
 
-
 
-
 
-
 
267
Cynthia M Blumenthal/Matthew 2004 Trust
 
-
 
-
 
-
 
290
Cynthia M Blumenthal/David 2010 Trust
 
-
 
-
 
-
 
290
Cynthia M Blumenthal/Custodian Claire
 
-
 
-
 
-
 
290
Cynthia M Blumenthal
 
-
 
2,913
 
2,741
 
6,004
Anthony E Malkin/Rebecca 2006 Trust
 
-
 
-
 
-
 
67
Anthony E Malkin/Louisa 2010 Trust
 
-
 
-
 
-
 
67
Anthony E Malkin/Elizabeth 2009 Trust
 
-
 
-
 
-
 
67
Anthony E Malkin
 
13,066
 
3,048
 
2,868
 
21,644
Peter L Malkin
 
40,177
 
7,222
 
6,796
 
62,338
Peter L Malkin Family 9 LLC
 
16,765
 
3,180
 
2,992
 
34,218


AMR-322277-v8
 
80-20710681




--------------------------------------------------------------------------------




Peter L Malkin/SL 2005 Family Trust
 
-
 
-
 
-
 
369
Peter L Malkin Family 2000 LLC
 
-
 
-
 
-
 
66
Isabel W Malkin
 
39,543
 
-
 
-
 
39,543
Anthony E Malkin, as Agent
 
-
 
-
 
-
 
6
PLM/Michael 1998 Trust
 
-
 
-
 
-
 
-
Anthony & Rachelle Malkin as Joint Tenants
 
-
 
-
 
-
 
-
Blutt/Usdan Trustees RBM/AEM 1998 Family Trust
 
-
 
-
 
-
 
-
PLM/Andrew 1998 Trust
 
-
 
-
 
-
 
-
PLM/Claire 1998 Trust
 
-
 
-
 
-
 
-
PLM/David 1998 Trust
 
-
 
-
 
-
 
-
PLM/Elizabeth 1998 Trust
 
-
 
-
 
-
 
-
PLM/Emily 1998 Trust
 
-
 
-
 
-
 
-
PLM/George 1998 Trust
 
-
 
-
 
-
 
-
PLM/Louisa 1998 Trust
 
-
 
-
 
-
 
-
PLM/Matthew 1998 Trust
 
-
 
-
 
-
 
-
PLM/Rebecca 1998 Trust
 
-
 
-
 
-
 
-
Isabel W. Malkin 4 Year GRAT
 
-
 
7,222
 
6,796
 
14,198
PLM 4 Year GRAT
 
-
 
-
 
-
 
1,223
Andrew L Morse
 
-
 
-
 
-
 
-
Douglas A. Morse
 
-
 
-
 
-
 
249
Lester S Morse, Jr.
 
-
 
135
 
127
 
7,462
Leslie A Nelson
 
-
 
-
 
-
 
175
Mitchell J. Nelson
 
-
 
-
 
-
 
118
Enid W Morse
 
-
 
-
 
-
 
3,666
Station Place, LLC
 
11,543
 
-
 
-
 
11,543
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


AMR-322277-v8
 
80-20710681




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
Total Protected Gain:
 
121,094
 
23,720
 
22,320
 
204,160
 
 
 
 
 
 
 
 
 
704(c) Value:
 
138,178
 
43,748
 
35,363
 
467,425




AMR-322277-v8
 
80-20710681




--------------------------------------------------------------------------------






Schedule 3.2
Minimum Liability Amount


Protected Partner
Minimum Liability Amount
PLM Nominee Family 9 LLC
-
AEM/Andrew 1999 Trust
-
AEM/George 1999 Trust
-
Cynthia M Blumenthal/Michael 2006 Trust
273
Cynthia M Blumenthal/Matthew 2004 Trust
295
Cynthia M Blumenthal/David 2010 Trust
291
Cynthia M Blumenthal/Custodian Claire
278
Cynthia M Blumenthal
4,916
Anthony E Malkin/Rebecca 2006 Trust
64
Anthony E Malkin/Louisa 2010 Trust
64
Anthony E Malkin/Elizabeth 2009 Trust
34
Anthony E Malkin
17,296
Peter L Malkin
40,963
Peter L Malkin Family 9 LLC
-
Peter L Malkin/SL 2005 Family Trust
1,283
Peter L Malkin Family 2000 LLC
-
Isabel W Malkin
27,986
Anthony E Malkin, as Agent
10
PLM/Michael 1998 Trust
-
Anthony & Rachelle Malkin as Joint Tenants
67
Blutt/Usdan Trustees RBM/AEM 1998 Family Trust
57
PLM/Andrew 1998 Trust
-
PLM/Claire 1998 Trust
-
PLM/David 1998 Trust
-
PLM/Elizabeth 1998 Trust
-
PLM/Emily 1998 Trust
-
PLM/George 1998 Trust
-
PLM/Louisa 1998 Trust
-
PLM/Matthew 1998 Trust
-
PLM/Rebecca 1998 Trust
-
Isabel W. Malkin 4 Year GRAT
8,766
PLM 4 Year GRAT
1,166
Andrew L Morse
-
Douglas A. Morse
125
Lester S Morse, Jr.
-
Leslie A Nelson
53
Mitchell J. Nelson
-


AMR-322277-v8
 
80-20710681




--------------------------------------------------------------------------------




Enid W Morse
1,158
Station Place, LLC
8,170
 
 
 
 
 
 




AMR-322277-v8
 
80-20710681




--------------------------------------------------------------------------------




Schedule 3.3
Guaranteed Debt


Partner Guarantor
Guaranteed Debt
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   Total
$0


AMR-322277-v8
 
80-20710681




--------------------------------------------------------------------------------











AMR-322277-v8
 
80-20710681


